 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                      )   Case No. 2:18-CR-271-RSL
 9                                                  )
                      Plaintiff,                    )
10                                                  )   ORDER GRANTING MOTION TO
                 v.                                 )   CONTINUE TRIAL AND PRETRIAL
11                                                  )   MOTIONS DEADLINE
     JACOB JONES,                                   )
12                                                  )
                      Defendant.                    )
13                                                  )
14          This matter comes before the Court on the defendant’s “Unopposed Motion to

15   Continue Trial and Pretrial Motions Deadline.” Dkt. #21. Having considered the facts

16   set forth in the motion, and the defendant’s knowing and voluntary waiver, the Court

17   finds as follows:

18          1.        The Court adopts the facts set forth in the unopposed motion; specifically,

19   that defendant is currently undergoing intensive inpatient treatment at the Union Gospel

20   Mission Men’s Recovery Program, and that defense counsel needs additional time to

21   review discovery and prepare for trial. The Court accordingly finds that a failure to

22   grant a continuance would deny counsel, and any potential future counsel, the

23   reasonable time necessary for effective preparation, taking into account the exercise of

24   due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).

25          2.        The Court finds that a failure to grant a continuance would likely result in

26   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).



       ORDER TO CONTINUE TRIAL AND
       PRETRIAL MOTIONS DEADLINE - 1
 1          3.     The Court finds that the additional time requested between January 22,
 2   2019, and the proposed trial date of June 10, 2019 is a reasonable period of delay, as
 3   defense counsel needs additional time to review discovery and consult with defendant;
 4   and that this additional time is necessary to provide defense counsel reasonable time to
 5   prepare for trial, considering all of the facts set forth above.
 6          4.     The Court further finds that this continuance would serve the ends of
 7   justice, and that these factors outweigh the best interests of the public and the defendant
 8   in a more speedy trial, within the meaning of 18 U.S.C. § 3161(H)(7)(A).
 9          5.     Defendant has signed a waiver indicating that he has been advised of his
10   right to a speedy trial and that, after consulting with counsel, he has knowingly and
11   voluntarily waived that right and consented to the continuation of his trial to a date up
12   to and including July 1, 2019, Dkt. #22, which will permit trial to start on June 10,
13   2019, per defense counsel’s request.
14          IT IS HEREBY ORDERED that the trial date be continued from January 22,
15   2019, to June 10, 2019.
16          IT IS FURTHER ORDERED that the pretrial motions cutoff date be continued
17   to May 13, 2019.
18          IT IS FURTHER ORDERED that the period of time from the current trial date
19   of January 22, 2019, up to and including July 1, 2019, shall be excludable time pursuant
20   to the 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and
21   granting of this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§
22   3161(h)(1)(D), (h)(7)(A), and (h)(7)(B).
23          DATED this 26th day of December, 2018.
24
25
                                                         A
                                                         Robert S. Lasnik
26
                                                         United States District Judge

       ORDER TO CONTINUE TRIAL AND
       PRETRIAL MOTIONS DEADLINE - 2
